Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 1of14 PagelD #: 5151

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52

Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M.
GASKINS, AND STATE TROOPER
CHRIS BERRY,
Defendants.
DEFENDANTS STATE TROOPER MICHAEL KIEF, STATE TROOPER
RONNIE M. GASKINS, AND STATE TROOPER CHRIS BERRY’S
MOTION TO EXCLUDE CLIFFORD B. HAWLEY AS AN EXPERT WITNESS

L INTRODUCTION

Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State
Trooper Chris Berry (collectively, the “State Police Defendants”), by counsel, move the Court
pursuant to Federal Rule of Evidence 702 for an Order precluding Plaintiff Scott T. Ballock from
offering, either through report or testimony, Dr. Clifford B. Hawley as an expert witness. Dr.
Hawley has been disclosed as an economist for purposes of offering an opinion on Plaintiff's
alleged past and future economic losses. Federal Rule of Evidence 702 requires expert testimony
to be reliable, and the Court must serve as a gatekeeper to exclude unreliable opinions and
testimony. Several of Dr. Hawley’s assumptions and decisions, which significantly affect his
calculations and opinions, have no factual basis, demonstrate a misunderstanding of relevant
facts, or do not account for relevant facts. Because Dr. Hawley’s calculations and conclusions

are based upon several unfounded or incorrect assumptions, Dr. Hawley’s report and testimony

should be excluded as being uninformed, inaccurate, and ultimately, unreliable.

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 2 of 14 PagelD #: 5152

Il. BACKGROUND

Plaintiff disclosed Dr. Hawley as an economics expert on March 27, 2019. Pl.’s Expert
Witness Disclosures 4 2, attached as “Exhibit 1.” Dr. Hawley’s report assumes, based on
Plaintiff's own statements, Plaintiff would have obtained post-retirement employment paying at
least $100,000. “Economic Losses of Scott Ballock” by Clifford B. Hawley, Ph.D., attached as
“Exhibit 2,” at 3. Dr. Hawley’s report also assumes, again based on Plaintiff's own assertions,
that when Plaintiff was employed as an FBI agent, he received a flat 25% supplement in addition
to his federal employee “GS” salary. Jd. at 2. Finally, Dr. Hawley’s report assumes Plaintiff
would have received the full amount of his pension had he not been discharged from the FBI in
September 2017. Jd. at 4. Based upon such assumptions and other calculations, Dr. Hawley’s
report concludes Plaintiff's alleged economic losses to be approximately $2 million. Jd. at 1.

During Dr. Hawley’s deposition, he admitted that he is not a vocational expert. Hawley
Dep. 22:15-17, excerpts of which are attached as “Exhibit 3.” Dr. Hawley further testified that
he did not review a vocational assessment in determining the $100,000 post-retirement
employment salary. /d. at 22:18-21. Rather, Dr. Hawley based the $100,000 figure solely on a
statement provided by Plaintiff in an e-mail. Jd. at 22:22-23:9, 50:12—22; see also E-mail from
Scott Ballock to Clifford Hawley & Charles Crooks (Mar. 14, 2019, 10:02 p.m EST), attached as
“Exhibit 4.” In determining and applying the $100,000 per year salary, Dr. Hawley did not
consider any specific job, the type of work the post-retirement job would involve, or the
geographic location of the job. Ex. 3 at 20:5-21:18. Additionally, the hypothetical $100,000
annual salary was not specifically based on work in the private sector, state government, or local
government. Jd. at 21:21—22:6. Nor was the figure based on a national average. Jd. at 21:19-20.

Dr. Hawley further testified that he did not know the average salary for a retired FBI agent with a

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 3 of 14 PagelD #: 5153

master’s degree in criminal justice in the private sector or in state or local government. Jd. at
22:7-14.

Dr. Hawley also testified that Plaintiffs e-mail statement was the source of the flat 25%
supplement for “availability” or “on-call” pay used to calculate Plaintiff's future losses. Jd. at
49:24-50:11. Availability pay for criminal investigators is authorized and governed by Title 5 of
the United States Code. 5 U.S.C. § 5545a (2012). According to the governing statute, a “criminal
investigator” receives availability pay, if “the annual average of unscheduled duty hours worked
by the investigator in excess of each work day” and “the annual average of unscheduled duty
hours such investigator is available to work on each regular work day upon request of the
employing agency” equals or is greater than two hours. Jd. § 5545a(d). The same section defines
“criminal investigator” for purposes of availability pay. Id. § 5545a(a)(2); see also Fact Sheet:
Availability Pay, United States Office of Professional Management,
https://www.opm.gov/policy-data-oversight/pay-leave/pay-administration/fact-
sheets/availability-pay/, attached as “Exhibit 5.” And while the standard pay rate for availability
pay is 25% of the criminal investigator’s base salary, there are limitations that may result in it not
being exactly 25%. See 5 U.S.C. § 5547; see also Ex. 5. For example, an employee may only
receive premium pay to the extent that the aggregate of the basic and premium pay does not
exceed the greater of “the maximum rate of basic pay payable for GS-15” or “the rate payable
for level V of the Executive Schedule.” 5 U.S.C. § 5547(a). In his deposition, Dr. Hawley
demonstrated an overall lack of awareness of the applicable qualifications and limitations for the
award and calculation of availability pay under these statutes, Ex. 3 at 14:3-16:21.

Furthermore, before merely applying the flat 25% rate in calculating Plaintiffs future

losses, Dr. Hawley did not calculate and check that Plaintiff actually earned 125% of his base

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 4 of 14 PagelID #: 5154

salary in his last full year of employment with the FBI. Jd. at 17:10—-12. In fact, for at least the
last three full years of his employment, Plaintiff's employment earnings reflected on his tax
returns did not equal 125% of his base pay according to the applicable salary tables. Jd. at 39:4—
41:10. Nevertheless, Dr. Hawley based his calculations of Plaintiff's lost earnings on the
assumption that, had he remained employed by the FBI, Plaintiff would have been paid a full
125% of the applicable GS pay scale.

Finally, Dr. Hawley testified that he did not review the divorce decree between Plaintiff
and Ms. Costlow and did not account for it in calculating ‘he pension portion of Plaintiffs
alleged damages. Jd. at 34:18-24. According to the divorce decree, issued by the Family Court of
Monongalia County, Ms. Costlow was awarded fifty percent of Plaintiffs retirement accounts
arising from the date of their marriage on June 8, 1991, through the date of their separation on
September 14, 2012. Divorce Decree § 5(b)(vi), attached as “Exhibit 6.” Dr. Hawley’s
calculations of Plaintiff's potential damages from lost pension, however, were not based upon
Ms. Costlow getting any portion of the pension. Ex. 3 at 38:24.

Ii. STANDARD OF DECISION

The admissibility of expert testimony is governed by Federal Rule of Evidence 702. The
district court functions as a “gatekeeper” in determining the admissibility of expert testimony
under Rule 702. Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999). As the
gatekeeper under Rule 702, the trial court must ensure that speculative and unreliable opinions
do not reach the jury. McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1237 (11th Cir. 2005).
“An expert’s opinion should be excluded when it is based on assumptions which are speculative
and are not supported by the record.” Tyger Constr. Co. Inc. v. Pensacola Constr. Co., 29 F.3d

137, 142 (4th Cir. 1994) (citing E. Auto Distribs., Inc. v. Peugeot Motors of Am., 795 F.2d 329,

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 5of14 PagelD #: 5155

337 (4th Cir. 1986)). Accordingly, the trial court must ensure that an expert’s testimony both
rests on a reliable foundation and is relevant. See E.E.0.C. v. Freeman, 778 F.3d 463, 466 (4th
Cir. 2015) (quoting Westberry, 178 F.3d at 260); Benedi v. McNeil-P.P.C., Inc., 66 F.3d 1378,
1384 (4th Cir. 1995) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993)).
In considering the admissibility of expert testimony, generally, “[t]he inquiry to be undertaken
by the district court is ‘a flexible one’ focusing on the ‘principles and methodology’ employed
by the expert, not on the conclusions reached.” Daubert, 509 U.S. at 594-95. And the court
may take into account “any factors bearing on validity that the court finds to be useful.”
Westberry, 178 F.3d at 261.
IV. ARGUMENT

Under Rule 702, expert testimony must be both relevant and reliable. Dr. Hawley’s report
and potential testimony are unreliable because his calculations and conclusions regarding
Plaintiff's potential future damages are based upon several unfounded or incorrect assumptions.
First, Dr. Hawley has no factual basis, besides an e-mail statement from Plaintiff, that Plaintiff
would have obtained post-retirement employment paying $100,000, which nearly doubles his
damage calculations. Second, Dr. Hawley demonstrates a lack of understanding of availability
pay for criminal investigators and relied merely upon Plaintiffs statement that a flat 25% bump
is added to the base salary, further inflating Plaintiff's lost earnings. Third, Dr. Hawley admits
that he did not account for Plaintiffs divorce decree, which awards Ms. Costlow approximately
half of Plaintiffs pension and thereby places nearly half of any pension losses on Ms. Costlow,

not Plaintiff. Accordingly, Dr. Hawley’s report and potential testimony are unreliable and should

be excluded by the Court.

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 6 of 14 PagelD #: 5156

A. Dr. Hawley’s conclusions regarding Plaintiff’s post-retirement employment
have no factual basis.

Dr. Hawley’s opinions should be excluded because they approximately double Plaintiff's
lost earnings with no factual basis to do so. In his report, Dr. Hawley assumes Plaintiff could
obtain post-retirement employment in the private sector or state or local government for
$100,000 per year. Ex. 2 at 3. The report does not include any explanation or justification for
such an assumption. Jd. During his deposition, Dr. Hawley admitted that he is not a vocational
expert, nor did he consult the report of a vocational expert in assuming the $100,000 post-
retirement employment.! Ex. 3 at 22:15-30. Dr. Hawley further testified that the $100,000 figure
was not based on any national average and that the assumption did not account for a particular
type of job, sector of employment, or geographic location. Jd. at 20:5—22:6. Dr. Hawley did
testify, however, that the figure was based solely on an e-mail statement from Plaintiff in which
Plaintiff stated agents routinely accept six-figure salaried positions after retirement from the FBI.
Id. at 22:22-23:9, 50:12-22, Even the statement provided by Plaintiff to Dr. Hawley was vague
and did not include any further explanation or justification for the assertion or salary figure. Ex.
4. In short, Dr. Hawley pulled a hypothetical $100,000 per year post-retirement job out of thin air
and used it to double Plaintiffs economic losses.

Dr. Hawley’s opinion regarding Plaintiffs future vocational outcomes is outside the
scope of Dr. Hawley’s expertise as an economist. When an expert’s testimony is outside his area
of expertise, that testimony is unreliable and should be excluded. See Steele v. Kenner, 129 F.
App’x 777, 781 (4th Cir. 2005) (per curiam). For example, in Garland v. Rossknecht, the court
found an expert opinion about vocational disabilities to be unreliable where the expert witness

was a forensic economist who specialized in projecting earning loss over time and admittedly

 

' Because Dr, Hawley is not a vocational expert, he is not qualified to offer an opinion as to Plaintiffs potential
post-retirement employment. Fed. R. Evid. 702.

6

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 7 of 14 PagelD #: 5157

had no competence as a vocational expert. 624 N.W.2d 700, 703-04 (S.D. 2001). Here, Dr.
Hawley conceded he was not a vocational expert and did not consult a vocational expert report.
Ex. 3 at 22:15-21. And while Dr. Hawley, as an economist, may be qualified to testify regarding
the calculation of future losses, Dr. Hawley is not qualified to offer opinions regarding Plaintiff's
potential career outcomes upon which to base those calculations. Dr. Hawley’s assumption that
Plaintiff would obtain unspecified post-retirement employment with a six-figure salary is,
accordingly, outside the scope of his economics expertise. Therefore, Dr. Hawley’s report and
potential testimony based upon such vocational assumptions is outside his expertise and should
be excluded.

Additionally, Plaintiff also is not a vocational expert. Therefore, any assumption or
conclusion based upon a bare assertion from Plaintiff is a far cry from an expert opinion based
upon sufficient facts and resulting from reliable principles and methods. An expert witness’s
testimony regarding future earnings losses must be based upon a sufficient factual foundation.
See Elcock v. Kmart Corp., 233 F.3d 734, 754 (3d Cir. 2000). And if expert testimony regarding
future damages is found to be speculative or lacks a sufficient factual foundation, the court may
exclude it as unreliable. See Greig v. Botros, 525 F. App’x 781, 793 (10th Cir. 2013) (finding
insufficient factual foundation where expert did not provide support for use of hypothetical
annual income figures); US Salt, Inc. v. Broken Arrow, Inc., 563 F.3d 687, 691 (8th Cir. 2009)
(holding district court did not abuse its discretion in excluding expert testimony where expert
relied almost exclusively on party’s speculative estimates without any independent verification);
Benjamin v. Peter’s Farm Condo. Owners Ass’n, 820 F.2d 640, 642-43 (3d Cir. 1987) (finding
expert’s future earnings figure based on plaintiff's personal belief to be speculative and without

proper foundation); Joy v. Bell Helicopter Textron, Inc., 999 F.2d 549, 568-69 (D.C. Cir. 1993)

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 8 of 14 PagelD #: 5158

(finding expert testimony should have been excluded where expert assumed career move based
on conjecture and insufficient evidence).

In Dr. Hawley’s report, the only fact Dr. Hawley relied on for the assumption of a
$100,000 post-retirement job was the statement of Plaintiff. Ex. 3 at 22:22-23:9, 50:12-22; see
also Ex. 4. Dr. Hawley provided no evidentiary support for his assumptions of the post-
retirement employment or the $100,000 salary and made no effort to independently verify
Plaintiffs claim. See Ex. 2 at 3. Furthermore, Dr. Hawley dic not apply any, let alone reliable,
principles or methods in determining this post-retirement employment and salary figure. As a
result, Dr. Hawley’s calculations and conclusions accounting for this $100,000 annual post-
retirement salary are not based on the reliable factual foundation necessary for admissible expert
testimony. Rather, Dr. Hawley’s report and potential testimony are the type of unreliable
opinion, conjecture, and speculation that the Court should exclude in exercising its gatekeeping

function.

B. Dr. Hawley’s testimony and calculations demonstrate a lack of
understanding of the “availability pay” premium.

Dr. Hawley’s opinions should also be excluded because he improperly inflated Plaintiffs
FBI pay without proper evidentiary support. Dr. Hawley assumes in his report that Plaintiff
received and would continue to receive a flat 25% supplement to Plaintiff's FBI base salary as
availability pay. Jd. at 2. Dr. Hawley did not provide any further explanation or justification for
such an assumption in his report. Jd As discussed above, availability pay for criminal
investigators is governed by federal statute, and there are particular qualifications and limitations
involved in the award of availability pay. See 5 U.S.C. §§ 5545a, 5547. During his deposition,
Dr. Hawley was asked a series of questions regarding these aspects of availability pay and

demonstrated a general unawareness of the qualifications, restrictions, and actual calculations
8

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 9 of 14 PagelD #: 5159

involved in availability pay. Ex. 3 at 14:3-16:21. Dr. Hawley could not explain whether Plaintiff,
as a supervisor in a headquarters position,” was a “criminal investigator” for purposes of the
statute or whether Plaintiff met the hour requirements to qualify for availability pay. Jd.

Further, before applying the flat 25% supplement to Plaintiffs base salary in his
calculations, Dr. Hawley did not independently verify Plaintiff's claim by determining whether
Plaintiff's past years’ earnings were actually 125% of his base salary. Jd. at 17:10—-12. In fact,
they were not. For example, in 2014, Plaintiffs tax return indicates he earned $131,653. Pl.’s
2014 IRS Form 1040, attached as “Exhibit 8.” According to the published GS salary table for
2014, the salary for grade 14, step 5 was $110,676, and 125% of that amount is $138,345. See
Salary Table 2014-RUS, United States Office of Professional Management,
https://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/salary-
tables/pdf/2014/RUS.pdf, attached as “Exhibit 9.” Likewise, Plaintiff's 2016 tax return indicates
he earned $130,121. Pl.’s 2016 IRS Form 1040, attached as “Exhibit 10.” But according to the
published GS salary table for 2016, the salary for grade 14, step 6 was $116,417, and 125% of
that figure is $145,521.25. See Salary Table 2016-RUS, United States Office of Professional
Management, https://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/salary-
tables/pdf/2016/RUS.pdf, attached as “Exhibit 11.” Such comparisons demonstrate that
Plaintiffs prior earnings were not actually 125% of the base GS salary.

Rather than independently verify how Plaintiff's earnings were actually influenced by
availability pay, Dr. Hawley based his assumption and application of the flat 25% availability
pay solely on a statement from Plaintiff. Ex. 3 at 49:24—50:11. Just as with the post-retirement

employment and salary, Plaintiff provided Dr. Hawley a statement by e-mail stating that all FBI

 

2 See Pl. Dep. 169:2—10, excerpts of which are attached as “Exhibit 7.”
9

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 10 of 14 PagelID #: 5160

agents receive “essentially a 25 percent bonus” as availability pay, without any further
explanation or justification for that assertion. See Ex. 4. Again, one statement by Plaintiff is not
the kind of sufficient facts and data upon which admissible expert opinion or testimony may be
founded. See US Salt, Inc., 563 F.3d at 691; Benjamin, 820 F.2d at 642-43. And where an expert
witness’s calculations for damages are based on assumptions not supported by the factual record,
those calculations are speculative in nature and should be excluded by the court. See Tyger
Constr. Co. Inc., 29 F.3d at 144-45. Additionally, because he was not familiar with and did not
apply the appropriate statutory provisions, Dr. Hawley did not adequately apply reliable
principles and methods in reaching his opinions and conclusions. Accordingly, Dr. Hawley’s
calculations and conclusions relying on such assumptions and unsupported by sufficient facts
and principles are unreliable and should be excluded.

C. Dr. Hawley’s calculations do not account for the divorce decree awarding
Ms. Costlow approximately 50% of Plaintiffs pension.

Finally, Dr. Hawley’s opinions should be excluded because they fail to account for the
fact that Ms. Costlow bears approximately half of any loss to Plaintiff's pension. Dr. Hawley’s
report does not account for the fact that Plaintiff's ex-wife, Ms. Costlow, is entitled to
approximately half of Plaintiff's pension from the time of their marriage. See Ex. 2 at 4; Ex. 3 at
34:18-24. Dr. Hawley’s report does not mention Plaintiff's divorce decree in any manner. See
Ex. 2. Yet, as discussed above, the divorce decree awards Ms. Costlow half of Plaintiffs pension
during the time of their marriage, which would be slightly less than half of Plaintiff's total
pension. See Ex. 6. As Dr. Hawley calculates Plaintiffs pension losses to be approximately

$650,000, his failure to account for the divorce decree results in an error in the neighborhood of

$325,000.

10

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 11 of 14 PagelID #: 5161

Here, rather than assuming unfounded facts, Dr. Hawley overlooks a fact that has a
significant impact on his total calculation of damages. Plaintiff communicated to Dr. Hawley by
e-mail that Ms. Costlow would be entitled to half of his pension from the time of their marriage;?
yet, in this instance, Dr. Hawley ignores or overlooks a fact that could influence his calculation
by hundreds of thousands of dollars. Again, it is clear from these discrepancies that Dr. Hawley
did not obtain sufficient facts or data upon which to base reliable conclusions or testimony. Nor,
as evidenced by the inconsistency and frequent lack of explanation and justification, did Dr.
Hawley engage in a reliable application of methods or principles to arrive at his conclusions.
Accordingly, the oversight of the divorce decree’s effect upon the calculation of losses again
demonstrates the unreliability of Dr. Hawley’s report and potential testimony.

V. CONCLUSION

The Court has the obligation under Rule 702 to ensure that expert opinion evidence is
relevant and reliable and to exclude evidence that is unreliable or merely speculative. Dr.
Hawley’s report and potential testimony are based on several unfounded assumptions and
overlooked facts. These faults evidence a pattern of inconsistency and lack of thorough expert
analysis, which undermine Dr. Hawley’s calculations and conclusions. Ultimately, this results in
Dr. Hawley’s report and potential testimony being based upon mere speculation. Such
speculation approximately doubles Plaintiff's economic losses, resulting in an error of over $1
million.

WHEREFORE, Defendants State Trooper Michael Kief, State Trooper Ronnie M.

Gaskins, and State Trooper Chris Berry respectfully request that the Court GRANT their Motion

 

3 See E-mail from Scott Ballock to Clifford Hawley & Charles Crooks (Mar. 20, 2019, 10:59 EST), attached as
“Exhibit 12.”
11

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 12 of 14 PagelID #: 5162

and enter an Order excluding the report and testimony of Dr. Clifford B. Hawley from being

offered in this case.
Dated this 4th day of September 2019.

Respectfully submitted,

/s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000
mark.jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams(@steptoe-johnson.com

Counsel for Defendants State Trooper

Michael Kief, State Trooper Ronnie M.
Gaskins, and State Trooper Chris Berry

12

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 13 of 14 PagelD #: 5163

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER

CHRIS BERRY,

Defendants.

CERTIFICATE OF SERVICE
I hereby certify that on the 4th day of September 2019, I filed the foregoing

“Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State Trooper
Chris Berry’s Motion to Exclude Clifford B. Hawley as an Expert Witness” with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to the following:

Charles J. Crooks, Esq.

Crooks LAW FIRM PLLC

244 Pleasant Street

Morgantown, WV 26505

Counsel for Plaintiff

P. Todd Phillips, Esq.

LYONS PHILLIPS LEGAL GRoupP PLLC

141 Walnut Street

Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

8456804.5
Case 1:17-cv-00052-IMK-MJA Document 134 Filed 09/04/19 Page 14 of 14 PagelD #: 5164

8456804.5

s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000
mark.jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte.williams(@steptoe-johnson.com

Counsel for Defendants State Trooper
Michael Kief, State Trooper Ronnie M.
Gaskins, and State Trooper Chris Berry
